NO.
07-09-0273-CR
 
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                     PANEL
C
 
                                                              MARCH 23, 2010
                                            ______________________________
 
                                                            JASMIN
DELIJEVIC, 
 
Appellant
 
                                                                             v.
 
                                                        THE STATE OF TEXAS, 
 
Appellee
                                         _________________________________
 
                      FROM
THE 181st DISTRICT COURT OF RANDALL COUNTY;
 
                                   NO.
19034-B; HON. JOHN BOARD, PRESIDING
                                           _______________________________
 
                                                                       ORDER
                                           _______________________________
 
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.




            Jasmin Delijevic, appellant, appeals a conviction from the offense
of possession of a controlled substance and a sentence of 364 days in a state
jail facility.  Appellant timely
perfected this appeal by filing notice of appeal on August 24, 2009.  Subsequently, counsel for appellant has asked
for and received an extension of time in which to file appellant’s brief.  The court reporter was directed to transcribe
and file a supplemental reporter’s record, which was filed on January 22,
2010.  Counsel for appellant was
instructed that his brief was due no later than fourteen days from the date the
supplemental clerk’s record was filed. 
Instead, an additional motion for extension of time was granted to file
the brief by March 8, 2010.
            Those convicted of criminal acts are
entitled to effective assistance of counsel on appeal.  The failure of counsel to timely prosecute an
appeal falls short of rendering such assistance.  To avoid the latter circumstance from occurring
at bar, we hereby give appellant until March 31, 2010, in which to file his
brief and order James E. Wooldridge, SBN 24010492, 612 S. Van Buren, Amarillo,
Texas 79101, to prepare and file a brief in this cause
on behalf of his client, Jasmin Delijevic,
in compliance with the Texas Rules of Appellate Procedure.  Mr. Wooldridge is further ordered to file
said brief with the clerk of this Court at 501 S. Fillmore, Suite 2-A,
Amarillo, Texas, in a manner assuring that it will be personally received by
said clerk on or before 5:00 p.m. on March 31, 2010.  Failure to comply with this directive will
result in a hearing directing Mr. Wooldridge to show cause
why he should not be held in contempt.
 
                                                                                    Per
Curiam
Do
not publish.